CCA 20080401. Review granted on the following issues:
WHETHER THE MILITARY JUDGE ERRED WHEN SHE FAILED TO GIVE THE NECESSARY INSTRUCTIONS ON SENTENCE RECONSIDERATION.
WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED WHEN IT HELD THAT SPECIFICATION 1 OF CHARGE II STATES AN OFFENSE EVEN THOUGH THE GOVERNMENT DID NOT ALLEGE THE TERMINAL ELEMENT, EITHER EXPRESSLY OR BY NECESSARY IMPLICATION, AS REQUIRED BY UNITED STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2011).
Briefs will be filed under Rule 25 on Issue I only.